Citation Nr: 1217370	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  02-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from October 1965 to September 1968. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2001 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2004, November 2005, and September 2010, the Board remanded the claim for additional development.  


FINDINGS OF FACT

The Veteran has stated that he desires to withdraw his appeal of the issue of entitlement to service connection for a gastrointestinal disability. 


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for a gastrointestinal disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b) (2011).  

The record shows that the Veteran perfected an appeal of a September 2001 rating decision that denied service connection for inter alia, ulcers.  The claim was later recharacterized as a claim for a gastrointestinal disability.  The Veteran appealed.  However, in two written statements, dated in March and May of 2012, the Veteran stated that he desired to withdraw his appeal with respect to the issue of entitlement to service connection for a gastrointestinal disability.  The Board finds that these statements qualify as a valid withdrawal of the issue of entitlement to service connection for a gastrointestinal disability.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for a gastrointestinal disability is dismissed. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


